Order reversed, without costs, and matter remitted to Special Term for further proceedings in accordance with the following memorandum. The Appellate Division was correct in reversing the judgment of Special Term insofar as that judgment directed the granting of the license. There was ample data in the record upon which the Authority might have exercised its discretion and which could support its determination. It is not clear, however, that the Authority considered whether the substantially satisfactory operation of the premises over so many years (despite the personal failings of the previous licensee) might offset the risk of detrimental influence by the prior licensee, if a license were granted to the present applicant. The matter should be remitted solely to permit the Authority to make such evaluation, in the event it has not already done so, and to exercise its discretion as it sees fit.
Concur: Chief Judge Fuld and Judges Bergan, Keating, Breitel and Jasen. Judges Burke and Scileppi dissent in part and vote to reverse and reinstate the judgment of Special Term.